Title: To George Washington from Samuel Mickle Fox, 2 July 1799
From: Fox, Samuel Mickle
To: Washington, George



Sir
Bank of Pennsylvania [Philadelphia] July 2nd 1799

I was yesterday honor’d with your letter of the 26th Ult. As no information has been rec’d at Bank of any intention on the part of Mr Shreve or of the representatives of Col. Ritchie to make the payments due to you I sent the enclosure for the Honble Mr Ross to the Post office on the same day.
Hearing accidentally that Mrs Ritchie was in town I called upon the Gentleman at whose house she resides & thro. him (as I did not see her) conveyed your desire that immediate attention should be given to the discharge of her late Husband’s bond—The reply was that Mrs Ritchie would write by the next Post to her Brother in law & press him to take measures for the payment of the debt. If I should have any further information from her upon this business I will in course communicate it.
The deposit which was made on the 12th of April being carried to the credit of Mr Ross as your Agent your draft at sight upon the Cashier of this Bank will be duly honored or if you should please to direct it the amount shall be forwarded to you in Southern notes. With sincere Respect I am Sir Your Obt Servt

Sam M. F⟨ox⟩P.B.P.

